


Exhibit 10.1

 

SECOND AMENDED AND RESTATED SERVICES AGREEMENT

 

This Second Amended and Restated Services Agreement (this “Agreement”) is
entered into as of the 4th day of May, 2012, by and among CVR Partners, LP, a
Delaware limited partnership (“MLP”), CVR GP, LLC, a Delaware limited liability
company (“GP”), and CVR Energy, Inc., a Delaware corporation (“CVR”, and
collectively with MLP and GP, the “Parties” and each, a “Party”).

 

RECITALS

 

GP, in its capacity as the general partner of MLP, desires to engage CVR, on its
own behalf and for the benefit of Fertilizer and MLP, to provide certain
services necessary to operate the business conducted by Fertilizer, MLP and GP
(the “Services Recipients”), and CVR is willing to undertake such engagement,
subject to the terms and conditions of this Agreement.

 

MLP, GP and CVR entered into an Amended and Restated Services Agreement dated as
of April 13, 2011 (the “Prior Agreement”), pursuant to which CVR agreed to
provide certain services to the Services Recipients.  The Parties desire to
amend and restate the terms of the Prior Agreement upon the terms and subject to
the conditions set forth in this Agreement.

 

MLP, GP (for itself and in its capacity as the general partner of MLP), and CVR
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01          Terms.  The following defined terms will have the meanings
given below:

 

“Administrative Personnel” means individuals who are employed by CVR or any of
its Affiliates and assist in providing, as part of the Services, any of the
administrative services referred to in Exhibit 1 hereto.

 

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise (provided that, solely for purposes of this Agreement, the Services
Recipients shall not be deemed Affiliates of CVR).

 

“Bankrupt” with respect to any Person shall mean such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it

 

--------------------------------------------------------------------------------


 

or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), shall remain
undismissed or unstayed for a period of 30 days; or such Person shall take any
action to authorize any of the actions set forth above.

 

“CVR Representative” means such person as is designated in writing by CVR to
serve in such capacity.

 

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over LIBOR.

 

“Fertilizer” means Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company, and any other direct or indirect subsidiary of MLP.

 

“Fertilizer Payroll Percentage” means, for any applicable period, the percentage
represented by a fraction, the numerator of which is the total payroll amount of
Fertilizer for such period, and the denominator of which is the total payroll
amount of Fertilizer plus the total payroll amount of Refinery for such period,
as such payroll amounts are calculated on a consistent basis for purposes of
determining the Fertilizer Payroll Percentage.

 

“Governmental Approval” shall mean any material consent, authorization,
certificate, permit, right of way grant or approval of any Governmental
Authority that is necessary for the construction, ownership and operation of the
assets used in the business of the Services Recipients in accordance with
applicable Laws.

 

“Governmental Authority” shall mean any court or tribunal in any jurisdiction or
any federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi-governmental or private body lawfully
exercising any regulatory or taxing authority.

 

“GP/MLP Representative” means such person as is designated in writing by GP to
serve in such capacity.

 

“Laws” shall mean any applicable statute, environmental law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.

 

“Party” and “Parties” means the parties to this Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

 

“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits but excluding (i) any Share-Based
Compensation and (ii) severance costs (other than for Seconded Personnel).

 

“Refinery” means Coffeyville Resources Refining & Marketing, LLC, a Delaware
limited liability company, Gary-Williams Energy Company, LLC, a Delaware limited
liability

 

2

--------------------------------------------------------------------------------


 

company, Wynnewood Refining Company, LLC, a Delaware limited liability company
and any other direct or indirect subsidiary of CVR involved in the petroleum
segment of operations.

 

“Seconded Personnel” means individuals, other than Administrative Personnel, who
are employed by CVR or any of its Affiliates and provided on a full-time basis
to the Services Recipients in connection with provision of the Services.

 

“Services” shall consist of those services performed for the Services Recipients
as described on Exhibit 1 hereto.

 

“Services Recipients” has the meaning set forth in the Recitals hereinabove.

 

“Share-Based Compensation” means any compensation (whether equity or cash)
accruing or payable under any incentive or other compensation plan or program of
an employer (including, without limitation, the CVR Energy, Inc. 2007 Long Term
Incentive Plan) based upon changes in the equity value of such employer or any
of its Affiliates (but excluding MLP and its subsidiaries).

 

“Shared Personnel” means individuals, other than Administrative Personnel, who
are employed by CVR or any of its Affiliates and provided on a part-time basis
to the Services Recipients in connection with provision of the Services.

 

ARTICLE II

 

RETENTION OF CVR; SCOPE OF SERVICES

 

Section 2.01          Retention of CVR.  GP, on its own behalf and for the
benefit of the Services Recipients, hereby engages CVR to perform the Services
and CVR hereby accepts such engagement and agrees to perform the Services and to
provide all Administrative Personnel, Seconded Personnel,  and Shared Personnel
necessary to perform the Services.

 

Section 2.02          Scope of Services.  The Services shall be provided in
accordance with (i) applicable material Governmental Approvals and Laws,
(ii) applicable industry standards and (iii) quality standards that, taken as a
whole, are not materially less favorable to the Services Recipients compared to
those provided to the Services Recipients as of the date of this Agreement.

 

Section 2.03          Exclusion of Services.  At any time, GP or CVR may
temporarily or permanently exclude any particular service from the scope of the
Services upon 180 days notice.

 

Section 2.04          Performance of Services by Affiliates or Other Persons. 
The Parties hereby agree that in discharging its obligations hereunder, CVR may
engage any of its Affiliates or other Persons to perform the Services (or any
part of the Services) on its behalf and that the performance of the Services (or
any part of the Services) by any such Affiliate or Person shall be treated as if
CVR performed such Services itself. No such delegation by CVR to Affiliates or
other Persons shall relieve CVR of its obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

PAYMENT AMOUNT

 

Section 3.01          Payment Amount.  GP shall pay or cause MLP or Fertilizer
to pay, to CVR (or its Affiliates as CVR may direct) the amount of any direct or
indirect expenses incurred by CVR or its Affiliates in connection with the
provision of Services by CVR or its Affiliates (the “Payment Amount”), in
accordance with the following:

 

(a)           Seconded Personnel.  The Payment Amount will include all Personnel
Costs of Seconded Personnel, to the extent attributable to the periods during
which such Seconded Personnel are provided to the Services Recipients.

 

(b)           Shared Personnel and Administrative Personnel.  The Payment Amount
will include a prorata share of all Personnel Costs of Shared Personnel and
Administrative Personnel (including government and public relations), as
determined by CVR on a commercially reasonable basis, based on the percent of
total working time that such respective personnel are engaged in performing any
of the Services.

 

(c)           Administrative Costs.  The Payment Amount will include following:

 

(i)            Office Costs.  A prorata share of all office costs (including,
without limitation, all costs relating to office leases, equipment leases,
supplies, property taxes and utilities) for all locations of Administrative
Personnel, as determined by CVR on a commercially reasonable basis, based on the
Fertilizer Payroll Percentage;

 

(ii)           Insurance.  Insurance premiums will be direct charged to the
applicable insured to the extent possible, and otherwise will be allocated on a
commercially reasonable basis as mutually agreed upon by the Parties;

 

(iii)          Outside Services.  Services provided by outside vendors
(including audit services, legal services, government and public relation
services, and other services) will first be direct charged where applicable,
provided, however, the Payment Amount will include a prorata share of charges
for all services that are provided by outside vendors and not direct charged, as
determined by CVR on a commercially reasonable basis, based upon the following
percentages of such charges: legal services — 20%; and all other services —
Fertilizer Payroll Percentage;

 

(iv)          Other SGA Costs.  A prorata share of all other sales, general and
administrative costs relating to the Services Recipients, as determined by CVR
on a commercially reasonable basis, based on the Fertilizer Payroll Percentage;
and

 

(v)           Depreciation and Amortization.  A prorata share of depreciation
and amortization relating to all locations of Administrative Personnel, as
determined by CVR on a commercially reasonable basis, based on the Fertilizer

 

4

--------------------------------------------------------------------------------


 

Payroll Percentage, following recognition of such depreciation or amortization
as an expense on the books and records of CVR or its Affiliates.

 

(d)           Other Costs.  Bank charges, interest expense and any other costs
as reasonably incurred by CVR or its Affiliates in the provision of Services
will be direct charged as applicable.  For the avoidance of doubt, any of the
foregoing costs and expenses described in Section 3.01 that are direct charged
to any Party will not be included in the Payment Amount.

 

Section 3.02          Payment of Payment Amount.  CVR shall submit monthly
invoices to GP for the Services, which invoices shall be due and payable net 15
days.  GP shall pay or cause MLP or Fertilizer to pay, to CVR in immediately
available funds, the full Payment Amount due under Section 3.01.  Past due
amounts shall bear interest at the Default Rate.  Allocation percentages
referred to in this Article III will be calculated and determined for calendar
year or calendar quarter periods, as CVR may determine, based upon CVR’s annual
audited financials, or quarterly unaudited financials, for the immediately
preceding calendar year or calendar quarter, as applicable.

 

Section 3.03          Disputed Charges.  GP MAY, WITHIN 90 DAYS AFTER RECEIPT OF
A CHARGE FROM CVR, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE
SAME WAS NOT A REASONABLE COST INCURRED BY CVR OR ITS AFFILIATES IN CONNECTION
WITH THE SERVICES. GP SHALL NEVERTHELESS PAY OR CAUSE MLP OR FERTILIZER TO PAY
IN FULL WHEN DUE THE FULL PAYMENT AMOUNT OWED TO CVR. SUCH PAYMENT SHALL NOT BE
DEEMED A WAIVER OF THE RIGHT OF THE SERVICES RECIPIENT TO RECOUP ANY CONTESTED
PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN
EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A
REASONABLE COST INCURRED BY CVR OR ITS AFFILIATES IN CONNECTION WITH ITS
PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE
MAY BE) SHALL BE REFUNDED BY CVR TO THE SERVICES RECIPIENTS TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT
BY THE SERVICES RECIPIENTS TO THE DATE OF REFUND BY CVR.

 

Section 3.04          CVR’s Employees.  The Services Recipients shall not be
obligated to pay directly to Seconded Personnel or Shared Personnel any
compensation, salaries, wages, bonuses, benefits, social security taxes,
workers’ compensation insurance, retirement and insurance benefits, training or
other expenses; provided, however, that if CVR fails to pay any employee within
30 days of the date such employee’s payment is due:

 

(a)           The Services Recipients may (i) pay such employee directly,
(ii) employ such employee directly, or (iii) notify CVR that this Agreement is
terminated and employ such employees directly; and

 

5

--------------------------------------------------------------------------------


 

(b)           CVR shall reimburse GP, MLP or Fertilizer, as the case may be, for
the amount GP, MLP or Fertilizer, as applicable, paid to CVR with respect to
employee services for which CVR did not pay any such employee.

 

ARTICLE IV

 

BOOKS, RECORDS AND REPORTING

 

Section 4.01          Books and Records.  CVR and its Affiliates and the
Services Recipients shall each maintain accurate books and records regarding the
performance of the Services and calculation of the Payment Amount, and shall
maintain such books and records for the period required by applicable accounting
practices or law, or five (5) years, whichever is longer.

 

Section 4.02          Audits.  CVR and its Affiliates and the Services
Recipients shall have the right, upon reasonable notice, and at all reasonable
times during usual business hours, to audit, examine and make copies of the
books and records referred to in Section 4.01.  Such right may be exercised
through any agent or employee of the Person exercising such right if designated
in writing by such Person or by an independent public accountant, engineer,
attorney or other agent so designated. Each Person exercising such right shall
bear all costs and expenses incurred by it in any inspection, examination or
audit. Each Party shall review and respond in a timely manner to any claims or
inquiries made by the other Party regarding matters revealed by any such
inspection, examination or audit.

 

Section 4.03          Reports.  CVR shall prepare and deliver to GP any reports
provided for in this Agreement and such other reports as GP may reasonably
request from time to time regarding the performance of the Services.

 

ARTICLE V

 

INTELLECTUAL PROPERTY

 

Section 5.01          Ownership by CVR and License to MLP.  Any (i) inventions,
whether patentable or not, developed or invented, or (ii) copyrightable material
(and the intangible rights of copyright therein) developed, by CVR, its
Affiliates or its or their employees in connection with the performance of the
Services shall be the property of CVR; provided, however, that CVR hereby
grants, and agrees to cause its Affiliates to grant, to MLP an irrevocable,
royalty-free, non-exclusive and non-transferable (without the prior written
consent of CVR) right and license to use such inventions or material; and
further provided, however, that MLP shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default, or violation of a right or license to use such inventions or material
granted to CVR by any Person other than an Affiliate of CVR. Notwithstanding the
foregoing, CVR will, and will cause its Affiliates to, use all commercially
reasonable efforts to grant such right and license to MLP.

 

Section 5.02          License to CVR and its Affiliates.  MLP hereby grants, and
will cause its Affiliates to grant, to CVR and its Affiliates an irrevocable,
royalty-free, non-exclusive and non-transferable right and license to use,
during the term of this Agreement, any intellectual property provided by MLP or
its Affiliates to CVR or its Affiliates, but only to the extent such use is

 

6

--------------------------------------------------------------------------------


 

necessary for the performance of the Services. CVR agrees that CVR and its
Affiliates will utilize such intellectual property solely in connection with the
performance of the Services.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01          Termination By GP.

 

(a)           Upon the occurrence of any of the following events, GP may
terminate this Agreement by giving written notice of such termination to CVR:

 

(i)            CVR becomes Bankrupt; or

 

(ii)           CVR dissolves and commences liquidation or winding-up.

 

Any termination under this Section 6.01(a) shall become effective immediately
upon delivery of the notice first described in this Section 6.01(a), or such
later time (not to exceed the first anniversary of the delivery of such notice)
as may be specified by GP.

 

(b)           In addition to its rights under Section 6.01(b), GP may terminate
this Agreement at any time by giving notice of such termination to CVR. Any
termination under this Section 6.01(b) shall become effective 180 days after
delivery of such notice, or such later time (not to exceed the first anniversary
of the delivery of such notice) as may be specified by GP.

 

Section 6.02          Termination By CVR.  CVR may terminate this Agreement at
any time by giving notice of such termination to GP. Any termination under this
Section 6.02 shall become effective 180 days after delivery of such notice, or
such later time (not to exceed the first anniversary of the delivery of such
notice) as may be specified by CVR.

 

Section 6.03          Effect of Termination.  If this Agreement is terminated in
accordance with Section 6.01 or Section 6.02, all rights and obligations under
this Agreement shall cease except for (a) obligations that expressly survive
termination of this Agreement; (b) liabilities and obligations that have accrued
prior to such termination, including the obligation to pay any amounts that have
become due and payable prior to such termination, and (c) the obligation to pay
any portion of any Payment Amount that has accrued prior to such termination,
even if such portion has not become due and payable at that time.

 

Section 6.04          Transition of Services.  During the period of 180 days
following the delivery of any notice of termination delivered in accordance with
Section 6.01(b) or 6.02, in addition to the Services, CVR will, and will cause
its Affiliates to, provide to MLP such additional services as may be reasonably
requested by GP to assist the Services Recipients in effecting a transition of
the responsibility for providing the Services.

 

Section 6.05          Survival.  The provisions of this Article VI and Sections
3.03, 4.01, 4.02, 5.01, 8.01, 8.02, 8.03 and Articles IX and X will survive and
continue in full force and effect notwithstanding the termination of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

Section 7.01          Representations and Warranties of CVR.  CVR hereby
represents, warrants and covenants to the other Parties that as of the date
hereof:

 

(a)           CVR is duly organized, validly existing, and in good standing
under the laws of the State of Delaware; CVR is duly qualified and in good
standing in the States required in order to perform the Services except where
failure to be so qualified or in good standing could not reasonably be expected
to have a material adverse impact on GP or MLP; and CVR has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder

 

(b)           CVR has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of CVR,
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency or similar laws of general application and by the effect
of general principles of equity, regardless of whether considered at law or in
equity); and

 

(c)           The authorization, execution, delivery, and performance of this
Agreement by CVR does not and will not (i) conflict with, or result in a breach,
default or violation of, (A) the amended and restated certificate of
incorporation of CVR, (B) any contract or agreement to which CVR is a party or
is otherwise subject, or (C) any law, order, judgment, decree, writ, injunction
or arbitral award to which CVR is subject; or (ii) require any consent, approval
or authorization from, filing or registration with, or notice to, any
governmental authority or other Person, unless such requirement has already been
satisfied, except, in the case of clauses (i)(B) and (i)(C), for such conflicts,
breaches, defaults or violations that would not have a material adverse effect
on CVR or on its ability to perform its obligations hereunder, and except, in
the case of clause (ii), for such consents, approvals, authorizations, filings,
registrations or notices, the failure of which to obtain or make would not have
a material adverse effect on CVR or on their ability to perform their
obligations hereunder.

 

Section 7.02          Representations and Warranties of GP and MLP.  Each of GP
and MLP hereby represents, warrants and covenants to the other Parties that as
of the date hereof:

 

(a)           Each of GP and MLP is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation; each of GP
and MLP has full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 

(b)           Each of GP and MLP has duly executed and delivered this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of each
such Person enforceable against it in accordance with its terms (except as may
be limited by bankruptcy, insolvency or similar laws of general application and
by the effect of general principles of equity, regardless of whether considered
at law or in equity); and

 

8

--------------------------------------------------------------------------------


 

(c)           The authorization, execution, delivery, and performance of this
Agreement by each of GP and MLP does not and will not (i) conflict with, or
result in a breach, default or violation of, (A) the limited liability company
agreement of GP or the partnership agreement of MLP, (B) any contract or
agreement to which such Person is a party or is otherwise subject, or (C) any
law, order, judgment, decree, writ, injunction or arbitral award to which such
Person is subject; or (ii) require any consent, approval or authorization from,
filing or registration with, or notice to, any governmental authority or other
Person, unless such requirement has already been satisfied, except, in the case
of clause (i)(B) and (i)(C), for such conflicts, breaches, defaults or
violations that would not have a material adverse effect on GP or MLP or on
their ability to perform their obligations hereunder, and except, in the case of
clause (ii), for such consents, approvals, authorizations, filings,
registrations or notices, the failure of which to obtain or make would not have
a material adverse effect on GP or MLP or on their ability to perform their
respective obligations hereunder.

 

ARTICLE VIII

 

ADDITIONAL REQUIREMENTS

 

Section 8.01          Indemnity.  The Services Recipients shall indemnify,
reimburse, defend and hold harmless CVR and its Affiliates and their respective
successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives (collectively
the “Indemnified Parties”), from and against all losses (including lost
profits), costs, damages, injuries, taxes, penalties, interests, expenses,
obligations, claims and liabilities (joint or severable) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach of any term or
condition of this Agreement, or (ii) the performance of any Services hereunder;
provided, however, that the Services Recipients shall not be obligated to
indemnify, reimburse, defend or hold harmless any Indemnified Party for any
Losses Incurred, by such Indemnified Party in connection with, relating to or
arising out of:

 

(a)           a breach by such Indemnified Party of this Agreement;

 

(b)           the gross negligence, willful misconduct, bad faith or reckless
disregard of such Indemnified Party in the performance of any Services
hereunder; or

 

(c)           fraudulent or dishonest acts of such Indemnified Party with
respect to the Services Recipients.

 

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.
Without the prior written consent of the Services Recipients, no Indemnified
Party shall settle, compromise or consent to the entry of any judgment in, or
otherwise seek to terminate any, claim, action, proceeding or investigation in
respect of which indemnification could be sought hereunder unless (a) such
Indemnified Party indemnifies the Services Recipients from any liabilities
arising out of such claim, action, proceeding or investigation, (b) such
settlement, compromise or consent includes an unconditional release of the
Services Recipients and Indemnified Party from all liability arising

 

9

--------------------------------------------------------------------------------

 

out of such claim, action, proceeding or investigation and (c) the parties
involved agree that the terms of such settlement, compromise or consent shall
remain confidential.  In the event that indemnification is provided for under
any other agreements between CVR or any of its Affiliates and any of the
Services Recipients or any of their Affiliates, and such indemnification is for
any particular Losses, then such indemnification (and any limitations thereon)
as provided in such other agreement shall apply as to such particular Losses and
shall supersede and be in lieu of any indemnification that would otherwise apply
to such particular Losses under this Agreement.

 

Section 8.02          Limitation of Duties and Liability.  The relationship of
CVR to the Services Recipients pursuant to this Agreement is as an independent
contractor and nothing in this Agreement shall be construed to impose on CVR, or
on any of its Affiliates, or on any of their respective successors and permitted
assigns, or on their respective employees, officers, members, managers,
directors, agents and representatives, an express or implied fiduciary duty. 
CVR and its Affiliates and their respective successors and permitted assigns,
together with their respective employees, officers, members, managers,
directors, agents and representatives, shall not be liable for, and the Services
Recipients shall not take, or permit to be taken, any action against any of such
Persons to hold such Persons liable for, (a) any error of judgment or mistake of
law or for any liability or loss suffered by the Services Recipients in
connection with the performance of any Services under this Agreement, except for
a liability or loss resulting from gross negligence, willful misconduct, bad
faith or reckless disregard in the performance of the Services, or (b) any
fraudulent or dishonest acts with respect to the Services Recipients.  In no
event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, shall CVR or its Affiliates, their
respective successors and permitted assigns, or their respective employees,
officers, members, managers, directors, agents and representatives, be liable
for loss of profits or revenue or special, incidental, exemplary, punitive or
consequential damages.

 

Section 8.03          Reliance.   CVR and its Affiliates and their respective
successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives, may take and
may act and rely upon:

 

(a)           the opinion or advice of legal counsel, which may be in-house
counsel to the Services Recipients or to CVR or its Affiliates, any U.S.-based
law firm, or other legal counsel reasonably acceptable to the Boards of
Directors of GP, in relation to the interpretation of this Agreement or any
other document (whether statutory or otherwise) or generally in connection with
the Services Recipients;

 

(b)           advice, opinions, statements or information from bankers,
accountants, auditors, valuation consultants and other consulted Persons who are
in each case believed by the relying Person in good faith to be expert in
relation to the matters upon which they are consulted; or

 

(c)           any other document provided in connection with the Services
Recipients upon which it is reasonable for the applicable Person to rely.

 

A Person shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.

 

10

--------------------------------------------------------------------------------


 

Section 8.04          Services to Others.  While CVR is providing the Services
under this Agreement, CVR shall also be permitted to provide services, including
services similar to the Services covered hereby, to others, including Affiliates
of CVR.

 

Section 8.05          Transactions With Affiliates.  CVR may recommend to the
Services Recipients, and may engage in, transactions with any of CVR’s
Affiliates; provided, that any such transactions shall be subject to the
authorization and approval of the Boards of Directors of GP.

 

Section 8.06          Sharing of Information.  Each Party (the “Recipient
Party”) agrees to maintain the confidentiality of, and not to use, the
confidential or proprietary information disclosed pursuant to or in connection
with this Agreement (“Confidential Information”) by or on behalf of the other
Party (the “Disclosing Party”) for any purpose whatsoever except in connection
with performance pursuant to this Agreement.  The obligations undertaken
pursuant to this Section do not apply to such part of the Confidential
Information that is or has become published or otherwise generally available to
the public, other than as a consequence of the willful or negligent act or
omission of the Recipient Party, or which, at the time of disclosure to the
Recipient Party, was already in the lawful possession of the Recipient Party, as
evidenced by written records.  The Recipient Party will impose corresponding
obligations of confidentiality and non-use on its Affiliates and each of their
respective employees, agents and representatives (collectively,
“Representatives”) involved in the performance of this Agreement prior to making
the Confidential Information available to them.  Any breach of confidentiality
or non-use of Confidential Information by any Representative will be deemed a
breach of confidentiality or non-use by the Recipient Party.  It will not be a
breach of the confidentiality obligations herein for the Recipient Party to
disclose Confidential Information, where such disclosure is required by law or
applicable legal process, provided the Recipient Party agrees to (a) immediately
notify the Disclosing Party in writing of the existence, terms and circumstances
surrounding such a requirement, and (b) assist the Disclosing Party in seeking a
protective order or other appropriate remedy satisfactory to the Disclosing
Party (at the expense of the Disclosing Party).  If such protective order or
other remedy is not obtained (or the Disclosing Party waives compliance with the
provisions hereof), (i) the Recipient Party may disclose that portion of the
Confidential Information it is legally required to disclose, (ii) the Recipient
Party will exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded the Confidential Information to be disclosed, and
(iii) the Recipient Party will give written notice to the Disclosing Party of
the information to be so disclosed as far in advance of its disclosure as
practicable.  The parties agree that any violation of this Section by the
Recipient Party or its Representatives may be enforced by the Disclosing Party
by obtaining injunctive or specific relief from a court of competent
jurisdiction.  Such relief is cumulative and not exclusive of any other remedies
available to the Disclosing Party at law or in equity, including, but not
limited to, damages and reasonable attorneys’ fees.

 

Section 8.07          Disclosure of Remuneration.  CVR shall disclose the amount
of remuneration of the Chief Financial Officer and any other officer or employee
shared with or seconded to the Services Recipients, to the Board of Directors of
GP to the extent required for the Services Recipients to comply with the
requirements of applicable law, including applicable Federal securities laws.

 

11

--------------------------------------------------------------------------------


 

Section 8.08          Additional Seconded Personnel or Shared Personnel.  CVR
and the Board of Directors of GP may agree from time to time that CVR shall
provide additional Seconded Personnel or Shared Personnel, upon such terms as
CVR and the Board of Directors of GP may mutually agree. Any such individuals
shall have such titles and fulfill such functions as CVR and the Services
Recipients may mutually agree but subject to compliance with the agreement of
limited partnership of MLP.

 

Section 8.09          Plant Personnel.  Personnel performing the actual
day-to-day business and operations of Fertilizer at the plant or operating level
will be employed by Fertilizer and Fertilizer will bear all Personnel Costs or
other costs relating to such personnel.

 

Section 8.10          Election.  The Services Recipients shall cause the
election of any Seconded Personnel or Shared Personnel to the extent required by
the organizational documents of the Services Recipients.  The Board of Directors
of GP, after due consultation with CVR, may at any time request that CVR replace
any Seconded Personnel and CVR shall, as promptly as practicable, replace any
individual with respect to whom such Board of Directors shall have made its
request, subject to the requirements for the election of officers under the
organizational documents of the Services Recipients but subject to compliance
with the agreement of limited partnership of MLP.

 

ARTICLE IX

 

DISPUTES

 

Section 9.01          Resolution of Disputes.  The Parties shall in good faith
attempt to resolve promptly and amicably any dispute between the Parties arising
out of or relating to this Agreement (each a “Dispute”) pursuant to this Article
IX.  The Parties shall first submit the Dispute to the CVR Representative and
the GP/MLP Representative, who shall then meet within fifteen (15) days to
resolve the Dispute.  If the Dispute has not been resolved within forty-five
(45) days after the submission of the Dispute to the CVR Representative and the
GP/MLP Representative, the Dispute shall be submitted to a mutually agreed
non-binding mediation.  The costs and expenses of the mediator shall be borne
equally by the Parties, and the Parties shall pay their own respective
attorneys’ fees and other costs.  If the Dispute is not resolved by mediation
within ninety (90) days after the Dispute is first submitted to the CVR
Representative and the GP/MLP Representative as provided above, then the Parties
may exercise all available remedies.

 

Section 9.02          Multi-Party Disputes.  The Parties acknowledge that they
or their respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”).  Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party
Dispute, to the extent feasible, shall be resolved by and among all the
interested parties consistent with the provisions of this Article IX.

 

12

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01       Notices.  Except as expressly set forth to the contrary in
this Agreement, all notices, requests or consents provided for or permitted to
be given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile, telegram, telex,
cablegram or similar transmission; and a notice, request or consent given under
this Agreement is effective on receipt by the Party to receive it; provided,
however, that a facsimile or other electronic transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next business day. All notices, requests and consents to be sent to MLP must
be sent to GP. All notices, requests and consents (including copies thereof) to
be sent to GP must be sent to or made at the address given below for GP.

 

If to GP or MLP, to:

 

With a copy to:

 

 

 

Byron R. Kelley
President and CEO
2277 Plaza Drive
Suite 500
Sugar Land, Texas 77479
Facsimile: (281) 207-3403

 

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

 

 

If to CVR, to:

 

With a copy to:

 

 

 

John J. Lipinski
President and CEO
2277 Plaza Drive
Suite 500
Sugar Land, Texas 77479
Facsimile: (281) 207-3505

 

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

Section 10.02       Effect of Waiver or Consent.  Except as otherwise provided
in this Agreement, a waiver or consent, express or implied, to or of any breach
or default by any Party in the performance by that Party of its obligations
under this Agreement is not a consent or waiver to or of any other breach or
default in the performance by that Party of the same or any other obligations of
that Party under this Agreement. Except as otherwise provided in this Agreement,
failure on the part of a Party to complain of any act of another Party or to
declare another Party in default under this Agreement, irrespective of how long
that failure continues, does not constitute a waiver by that Party of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

 

Section 10.03       Headings; References; Interpretation.  All Article and
Section headings in this Agreement are for convenience only and will not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, will refer to this Agreement as a whole,
and not to any particular provision of this Agreement.  All references herein to
Articles

 

13

--------------------------------------------------------------------------------


 

and Sections will, unless the context requires a different construction, be
deemed to be references to the Articles and Sections of this Agreement,
respectively.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, will include all other genders, and the
singular will include the plural and vice versa.  The terms “include,”
“includes,” “including” or words of like import will be deemed to be followed by
the words “without limitation.”

 

Section 10.04       Successors and Assigns.  This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 10.05       No Third Party Rights.  The provisions of this Agreement are
intended to bind the parties signatory hereto as to each other and are not
intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or remedies, and no person is or is intended
to be a third party beneficiary of any of the provisions of this Agreement.

 

Section 10.06       Counterparts.  This Agreement may be executed in any number
of counterparts, all of which together will constitute one agreement binding on
the Parties.

 

Section 10.07       Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS.

 

Section 10.08       Submission to Jurisdiction; Waiver of Jury Trial.  Subject
to the provisions of Article IX, each of the Parties hereby irrevocably
acknowledges and consents that any legal action or proceeding brought with
respect to any of the obligations arising under or relating to this Agreement
may be brought in the courts of the State of Kansas, or in the United States
District Court for the District of Kansas and each of the Parties hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. Each Party hereby further
irrevocably waives any claim that any such courts lack jurisdiction over such
Party, and agrees not to plead or claim, in any legal action or proceeding with
respect to this Agreement or the transactions contemplated hereby brought in any
of the aforesaid courts, that any such court lacks jurisdiction over such Party.
Each Party irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party, at its address for notices set forth in this
Agreement, such service to become effective ten (10) days after such mailing.
Each Party hereby irrevocably waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other documents contemplated hereby
that service of process was in any way invalid or ineffective. The foregoing
shall not limit the rights of any Party to serve process in any other manner
permitted by applicable law. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of Kansas for any
purpose except as provided above and shall not be deemed to confer rights on any
Person other than the respective Parties.  Each of the Parties hereby waives any
right it may have under the laws of any jurisdiction to commence by publication
any legal action or proceeding with respect to this Agreement. To the fullest
extent permitted by applicable law, each of the Parties hereby irrevocably
waives the objection which it may now or hereafter have to the laying of the
venue of any suit, action or

 

14

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this Agreement in any of the courts
referred to in this Section 10.08 and hereby further irrevocably waives and
agrees not to plead or claim that any such court is not a convenient forum for
any such suit, action or proceeding.  The Parties agree that any judgment
obtained by any Party or its successors or assigns in any action, suit or
proceeding referred to above may, in the discretion of such Party (or its
successors or assigns), be enforced in any jurisdiction, to the extent permitted
by applicable law. The Parties agree that the remedy at law for any breach of
this Agreement may be inadequate and that should any dispute arise concerning
any matter hereunder, this Agreement shall be enforceable in a court of equity
by an injunction or a decree of specific performance. Such remedies shall,
however, be cumulative and nonexclusive, and shall be in addition to any other
remedies which the Parties may have. Each Party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any litigation as between the Parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto. Each Party (i) certifies that
no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Parties have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 10.08.

 

Section 10.09       Remedies to Prevailing Party.  If any action at law or
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

Section 10.10       Severability.  If any provision of this Agreement or the
application thereof to any Person or any circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

Section 10.11       Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.

 

Section 10.12       Integration.  This Agreement and the exhibit referenced
herein supersede all previous understandings or agreements (including the
Original Agreement) among the Parties, whether oral or written, with respect to
its subject matter.  This Agreement and such exhibit contain the entire
understanding of the Parties with respect to its subject matter.  In the case of
any actual conflict or inconsistency between the terms of this Agreement and the
agreement of limited partnership of MLP, the terms of the agreement of limited
partnership of MLP shall control.  No understanding, representation, promise or
agreement, whether oral or written, is intended to be or will be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties after the date of this Agreement.

 

Section 10.13       Further Assurances.  In connection with this Agreement and
the transactions contemplated hereby, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.

 

15

--------------------------------------------------------------------------------


 

This Agreement has been duly executed by the Parties as of the date first
written above.

 

 

CVR PARTNERS, LP

 

 

 

 

By:

CVR GP, LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

/s/ Byron R. Kelley

 

 

Name:

Byron R. Kelley

 

 

Title:

Chief Executive Officer and

 

 

 

President

 

 

 

 

 

CVR GP, LLC

 

 

 

 

 

By:

 

/s/ Frank A. Pici

 

 

Name:

Frank A. Pici

 

 

Title:

Chief Financial Officer and

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

CVR ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ John J. Lipinski

 

 

Name:

John J. Lipinski

 

 

Title:

Chief Executive Officer and

 

 

 

President

 

SERVICES AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Services shall include the following:

 

·                                          services in capacities equivalent to
the capacities of corporate executive officers, except that the persons serving
in such capacities shall serve in such capacities as Shared Personnel on a
shared, part-time basis only, unless and to the extent otherwise agreed by CVR;

 

·                                          safety and environmental advice;

 

·                                          administrative and professional
services, including legal, accounting, human resources, insurance, tax, credit,
finance, government affairs, and regulatory affairs;

 

·                                          manage the Services Recipients’
day-to-day business and operations, including managing its liquidity and capital
resources and compliance with applicable law;

 

·                                          establishing and maintaining books
and records of the Services Recipients in accordance with customary practice and
GAAP;

 

·                                          recommend to the Board of Directors
of GP (x) capital raising activities, including the issuance of debt or equity
securities of the Services Recipients, the entry into credit facilities or other
credit arrangements, structured financings or other capital market transactions,
(y) changes or other modifications in the capital structure of the Services
Recipients, including repurchases;

 

·                                          recommend to the Board of Directors
of GP the engagement of or, if approval is not otherwise required hereunder,
engage agents, consultants or other third party service providers to the
Services Recipients, including accountants, lawyers or experts, in each case, as
may be necessary by the Services Recipients from time to time;

 

·                                          manage the Services Recipients’
property and assets in the ordinary course of business;

 

·                                          manage or oversee litigation,
administrative or regulatory proceedings, investigations or any other reviews of
the Services Recipients’ business or operations that may arise in the ordinary
course of business or otherwise, subject to the approval of the Board of
Directors of GP to the extent necessary in connection with the settlement,
compromise, consent to the entry of an order or judgment or other agreement
resolving any of the foregoing;

 

·                                          establish and maintain appropriate
insurance policies with respect to the Services Recipients’ business and
operations;

 

--------------------------------------------------------------------------------


 

·                                          recommend to the Board of Directors
of GP the payment of dividends or other distributions on the equity interests of
the Services Recipients;

 

·                                          attend to the timely calculation and
payment of taxes payable, and the filing of all taxes return due, by the
Services Recipients; and

 

·                                          manage or provide advice or
recommendations for other projects of the Services Recipients, as may be agreed
to between GP and CVR from time to time.

 

--------------------------------------------------------------------------------
